—In an action to rescind a conveyance of real property on the ground of fraud, the defendant appeals from an order of the Supreme Court, Queens County (Dunkin, J.), dated April 28, 1992, which, upon reargument, vacated a prior order of the same court, dated February 18, 1992, and denied her motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court that triable questions of fact remain as to whether and under what circumstances the plaintiff signed the deed in question. Bracken, J. P., Miller, Copertino, Santucci and Altman, JJ., concur.